

116 S1559 IS: Fly Smart Act
U.S. Senate
2019-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1559IN THE SENATE OF THE UNITED STATESMay 21, 2019Mr. Merkley (for himself and Mr. Kennedy) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo provide standards relating to airline travel by Federal employees for official business.1.Short titleThis Act may be cited as the Fly Smart Act.2.Airline accommodations for official Government travel(a)In general(1)Coach-class requirementExcept as provided in subsection (b), for official travel, both domestic and international, a covered employee, including the head of an agency, shall use coach-class accommodations.(2)Ban on military aircraft for domestic travelA covered employee, including the head of an agency, may not travel on a military aircraft for domestic official travel unless—(A)the destination of the covered employee is a military installation; or(B)the covered employee is serving in, or applying to, as applicable, a position in the Department of Defense.(b)Exceptions(1)First-class and business classSubject to the other provisions of this subsection, the head of the agency employing a covered employee (or to which a covered employee is applying, as applicable), or in the case of the head of an agency, the White House Chief of Staff, may sign a waiver authorizing the covered employee or the agency head, as applicable, to use—(A)first-class accommodations for official travel if—(i)no coach-class accommodations are available on any flight that is scheduled to—(I)leave not more than 24 hours before the proposed departure time of the covered employee or the agency head; or(II)arrive not more than 24 hours after the proposed arrival time of the covered employee or the agency head;(ii)the use of first-class accommodations is necessary to accommodate a disability or a special need that has been certified under paragraph (4); or(iii)the use of first-class accommodations is necessary because of exceptional security circumstances, which—(I)shall be established by the individual signing the waiver;(II)shall be found only when required to meet the mission of the agency in which the covered employee or the agency head is employed, or to which the covered employee is applying, as applicable; and(III)include a situation in which—(aa)the use of accommodations other than first-class accommodations would endanger—(AA)the life of the covered employee or the agency head; or(BB)Government property;(bb)the covered employee is—(AA)an agent on protective detail; and(BB)accompanying an individual who is authorized to use first-class accommodations; or(cc)the covered employee is a courier or control officer accompanying controlled pouches or packages; and(B)business-class accommodations for official travel if—(i)the use of business-class accommodations is necessary because of a situation described in clause (ii) or (iii) of subparagraph (A);(ii)coach-class accommodations on an authorized or approved foreign airline do not provide adequate sanitation or health standards;(iii)(I)regularly scheduled flights between origin and destination points, including connecting points, provide only other than coach-class accommodations; and(II)the covered employee or the agency head certifies, on the voucher of the covered employee or the agency head, that the situation described in subclause (I) applies;(iv)the transportation costs of the covered employee or the agency head are paid in full through the acceptance by the agency in which the covered employee or the agency head is employed, or to which the covered employee is applying, as applicable, of payment from a non-Federal source in accordance with chapter 300 of title 41, Code of Federal Regulations, or any successor regulation;(v)subject to paragraph (5), with respect to a situation in which the origin or the destination of the travel is outside the continental United States—(I)the scheduled flight time is more than 14 hours; and(II)the covered employee or the agency head is required to report to duty not later than the day after the date on which the travel of the covered employee or the agency head begins;(vi)the use of the accommodations results in overall cost savings to the Federal Government by avoiding additional subsistence costs, overtime, or lost productive time while the covered employee or the agency head waits for coach-class accommodations to become available;(vii)no space is available in coach-class accommodations in time to accomplish the mission of the agency in which the covered employee or the agency head is employed, or to which the covered employee is applying, as applicable, which is urgent and cannot be postponed; or(viii)when required because of the mission of the agency in which the covered employee or the agency head is employed, or to which the covered employee is applying, as applicable, consistent with the internal procedures of that agency.(2)Disclosure of costNot later than 90 days after the date on which official travel for which the head of an agency or the White House Chief of Staff has signed a waiver under paragraph (1) ends, the head of the agency or the White House Chief of Staff, as applicable, shall disclose on a public website—(A)the signed waiver;(B)the exception under that paragraph on which the head of the agency or the White House Chief of Staff relied when authorizing the travel; and(C)the cost of any flight in other than coach-class accommodations with respect to the waiver.(3)No blanket approvalThe head of the agency employing a covered employee (or to which a covered employee is applying, as applicable), or in the case of the head of an agency, the White House Chief of Staff, may authorize a covered employee or an agency head, as applicable, to use accommodations other than coach-class accommodations for official travel only on a case-by-case basis, unless the covered employee or the agency head has a disability or a special need that has been certified under paragraph (4).(4)Certification of disability or special need(A)Disability(i)In generalA disability described in paragraph (1)(A)(ii) shall be certified annually, unless the disability is a lifelong condition, in which case the disability shall be certified once.(ii)ContentsA certification required under clause (i) shall include, at a minimum—(I)a written statement by a competent medical authority stating that a special accommodation for the covered employee is necessary;(II)an approximate duration of the special accommodation described in subclause (I); and(III)a recommendation regarding the suitable class of transportation for the covered employee based on the disability.(B)Special needThe special need of a covered employee, including the head of an agency, described in paragraph (1)(A)(ii) shall be certified annually (unless the special need is a lifelong condition, in which case the special need shall be certified once) in accordance with the procedures of the agency in which the covered employee is employed, or to which the covered employee is applying, as applicable.(5)Application of 14-hour ruleA covered employee, including the head of an agency, who travels using business-class accommodations under paragraph (1)(B)(v) shall not be eligible for a rest stop on the way to, or upon arrival at, the duty site of the covered employee.(6)Inclusion of attendantIf a covered employee, including the head of an agency, the travel of whom in accommodations other than coach-class accommodations is authorized because of a disability or special need that is certified under paragraph (4), is authorized to have an attendant accompany that covered employee, the head of the agency employing the covered employee (or to which a covered employee is applying, as applicable), or in the case of the head of an agency, the White House Chief of Staff, may also authorize the attendant to use other than coach-class accommodations during that travel.(7)Limit on delegationThe head of an agency and the White House Chief of Staff may not delegate the duties and authorities under this subsection, except for the duties and authorities under paragraph (2).(c)Rules of construction(1)UpgradesNothing in this section may be construed to prevent a covered employee from upgrading to first-class accommodations or business-class accommodations for official travel at the personal expense of the covered employee, including through the redemption by the covered employee of frequent flyer benefits.(2)Two cabins available(A)Different seat typesIf an airline flight has 2 classes of accommodations available with 2 distinctly different seating types (including a situation in which the girth and pitch of the seats between the 2 cabins are different), the airline terms the front cabin as business-class accommodations or higher, and the tickets for the flight are fare-coded as business-class accommodations, the front cabin shall be construed to be other than coach-class accommodations for the purposes of this section.(B)Identical seat typesIf an airline flight has 2 cabins available with 1 type of seating available for the entire aircraft (such that the girth and pitch of the seats are identical in both cabins), the seats in the front cabin are fare-coded as full-fare economy class, and only restricted economy fares are available in the rear cabin, the entire aircraft shall be construed to be coach-class accommodations for the purposes of this section.3.DefinitionsIn this Act—(1)the term agency has the meaning given the term Executive agency in section 105 of title 5, United States Code;(2)the term business-class accommodations means a premium class of accommodation offered by an airline that—(A)is more expensive, and offers more amenities, than coach-class accommodations;(B)is less expensive, and offers fewer amenities, than first-class accommodations; and(C)is occasionally described by the airline using terms including business, business elite, business first, world business, connoisseur, and envoy;(3)the term coach-class accommodations—(A)means the basic class of accommodation offered to a traveler on an airline and which is normally the lowest fare offered by the airline, without regard to the terminology used to describe the accommodations; and(B)is occasionally described by an airline using terms including—(i)tourist class or economy-class; and(ii)single class if the airline offers 1 class of accommodations to all travelers;(4)the term covered employee means—(A)an employee traveling on official business;(B)an individual who is—(i)interviewing for a position as an employee; and(ii)performing pre-employment interview travel;(C)an employee who is required to interrupt the official business travel of the employee to perform emergency travel as a result of—(i)an incapacitating illness or injury; or(ii)a personal emergency situation; or(D)an employee who—(i)is employed in a law enforcement or investigative capacity; and(ii)along with the family members of the employee, is required to relocate temporarily to safeguard the life of the employee, and any family members of the employee, as applicable, because of a threat resulting from the assigned duties of the employee;(5)the term employee means an individual employed in or under an agency, including an individual employed intermittently in the Government service as an expert or consultant and paid on a daily when-actually-employed basis and an individual serving without pay or at $1 a year;(6)the term first-class accommodations means the highest class of accommodation offered by an airline with respect to cost and amenities;(7)the term other than coach-class accommodations—(A)means any class of accommodation above coach-class accommodations; and(B)includes first-class accommodations and business-class accommodations; and(8)the term scheduled flight time—(A)with respect to air travel, means the flight time between the originating departure point of the travel and the ultimate arrival point of the travel;(B)includes scheduled non-overnight time spent at an airport during a change of planes; and(C)does not include time spent at the originating or ultimate arrival airport.